PER CURIAM.
By the route of a “Hollingshead appeal”, we review the judgment and sentence imposed upon the appellant-defendant for the crime of burglary of a structure, such judgment and sentence being based upon a jury verdict.
The only point that merits discussion is the failure of the trial court to grant defendant credit for the 192 days he was detained in jail awaiting trial. The State concedes that the defendant is entitled to such credit and such is the law.
The judgment appealed from is affirmed and the cause is remanded to the trial court for the purpose of entering a sentence correction granting credit for the 192 days referred to. It will not be necessary for the defendant to be present upon the entry of such sentence correction.
MILLS, Acting C. J., and SMITH and MELVIN, JJ., concur.